Morgan, J.
This suit is instituted on four promissory notes for $2500 each, dated June 8, 1863, and payable in one, two, three and four years, with interest from date. The defense is prescription.
On each of the notes payments of interest are indorsed which take it out of the statute of limitation.
Defendant, however, contends that he never authorized the indorsements to be made. He admits that he 2>aid the money, but says in the absence of instructions the law would impute the payment to the first note. But the evidence is, we think, conclusive that the sums which he paid was in discharge of the interest which was due at the time payment was made. The evidence by which this was established was objected to because it was parol, but we think it was properly admitted. The testimony does not establish a debt against a dead person ; it simply shows under what circumstances and for what purposes the payments were made. This, we think, can be established by parol.
Judgment affirmed.